CIRILLO, Judge,
dissenting.
I respectfully dissent, and would affirm appellant Daniel Nation’s judgment of sentence.
The majority concludes that Warrant I is illegal, and that therefore the evidence seized pursuant to Warrant II was “fruit of the poisonous tree.” The majority first determines that identification evidence is a proper object of a search warrant. It then concludes that because the Commonwealth had Nation’s fingerprints and an admission of his identity, that Warrant I, which sought additional documentation of Nation’s identification and use of aliases, was not issued for the purpose of ascertaining Nation’s identification and was therefore illegal. I disagree with the latter part of this analysis.
Pursuant to the Uniform Criminal Extradition Act, 42 Pa.C.S. § 9121 et seq., (“the Act”), the Commonwealth must establish the identity of the alleged fugitive by a preponderance of the evidence; this is a necessary prerequisite to extradition. See 42 Pa.C.S. § 9123; see also Commonwealth ex rel. Lattimore v. Gedney, 240 Pa.Super. 226, 234, 363 A.2d 786, 792 (1976) (the Commonwealth must prove, before extradition will be granted, that the person being extradited is the person demanded). Section 9141 of the Act prohibits the Commonwealth from inquiring into the guilt or innocence of the accused as to the crime charged in the demanding state, but specifically allows for inquiry “as it may be involved in identifying the person held as the person charged with the crime.” 42 Pa.C.S. § 9141. See *506Commonwealth ex rel. Coades v. Gable, 437 Pa. 553, 264 A.2d 716 (1969); Commonwealth ex rel. Colcough v. Aytch, 227 Pa.Super. 527, 323 A.2d 359 (1974). Pennsylvania Rule of Criminal Procedure 2002 provides that a search warrant may be issued to search for and to seize
(a) contraband, the fruits of a crime, or things otherwise criminally possessed; or
(b) property which is or has been used as the means of committing a criminal offense; or
(c) property which constitutes evidence of the commission of a criminal offense.
Pa.R.Crim.P. 2002 (emphasis added). The first part of the majority’s analysis concludes that “[identification evidence constitutes evidence of a criminal offense in that it identifies the person held as the person indicted for the underlying criminal offense in the demanding state.” Majority opinion, p. 8. Therefore, identification evidence sought to support a warrant of extradition under the Act is a proper object of a search warrant under Pa.R.Crim.P. 2002. This is a rational and just interpretation of both the Act and our rules of criminal procedure. Without the investigative tools to acquire evidence to support a warrant of extradition, the Commonwealth is unable to effect the purposes of the Act. In my opinion, the analysis need go no further. The majority, however, extends its inquiry into an evaluation and characterization of the objects sought in Warrant I, concluding that the evidence sought did not fall within Pa.R.Crim.P. 2002(c).
The affidavit supporting Warrant I acknowledges that [although [the defendant] has admitted his name, and is charged with Fugitive from Justice, it is felt that additional documentation as to his variety of names, and his movements will assist in determining his intent as a fugitive and the extent that he went to remain so. (Emphasis supplied).
The warrant authorized the police to search for:
Any documentation that tends to affirm the identity of Daniel Brown, also known as Daniel Nation, Daniel Sun*507del Nation, Gerald Sherrod, Herbert Curtis. Any documentation that tends to show the movements of the above subject while wanted on warrants by the State of Maryland. (Emphasis supplied).
Essentially, the majority reasons that this “additional documentation” was not evidence of identity and concludes, therefore, that the “additional documentation” was not a proper object of a search warrant under Pa.R.Crim.P. 2002(c). I would find that the police department’s decision to secure additional documentation of Nation’s identification and various aliases does not render the warrant illegal under Pa.R.Crim.P. 2002(c), or contravene the scope of inquiry allowed under section 9141 of the Act. I disagree with the majority’s presupposition that the Commonwealth’s identification evidence on hand renders superfluous additional documentation of his identification and various other aliases.
As the majority notes in its recitation of the facts, Officer Metzger’s computer search revealed outstanding warrants for a person named Herbert Brown, whose birth date was the same as that of Herbert Curtis. An unidentified person informed Officer Metzger that Herbert Curtis also used the alias “Herbert Brown.” A computer search revealed that a “Daniel Brown” was wanted for a parole violation following a murder conviction in Maryland. Officer Metzger obtained a photograph and fingerprints of Daniel Brown from the Lancaster City Police. Officer Metzger was also informed that Daniel Brown had legally changed his name to “Daniel Nation.” While in custody, the defendant admitted that he was Daniel Nation. The additional documentation as to the defendant’s variety of names is, in these circumstances, evidence of identity for purposes of an extradition hearing. See 42 Pa.C.S. § 9141. Such evidence is essential to complete the identification chain from Herbert Curtis, to Herbert Brown, to Daniel Brown, and finally to Daniel Nation. In other words, this information is necessary to establish that Herbert Curtis is the person named in the extradition *508warrant. See Gable, supra; Gedney, supra; Aytch, supra.
In summary, I would find that the evidence sought under Warrant I was proper under Pa.R.Crim.P. 2002(c) and did not exceed the scope of inquiry under section 9141 of the Act. Accordingly, I would conclude that the evidence seized pursuant to Warrant II was not “fruit of the poisonous tree,” and judgment of sentence should be affirmed.